DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.          
         Claims 1-20 are directed to a method (1-9), a non-transitory computer-readable storage medium (claims 10-18) and a system comprising a processor and memory (claims 19,20), which are statutory categories of invention. (Step 1: Yes)


      Claim 1 recites the limitations 
    receiving a share configuration control at an entity formation and management system by way of a user interface, wherein the entity formation and management system includes information about a share structure of an entity, and where the share configuration control is a request by a first party with a user account to change the share structure of the entity;
   configuring a distributed ledger comprising a plurality of gateway nodes to record share transfer activity comprising entity share distribution between the entity, the user account, and combinations thereof in a blockchain as entity records, wherein the distributed ledger includes entity digital assets representing entity shares;
    communicating with an oracle service, information provided by the share configuration control, to verify share transfer requirements for each entity share distribution;    
   transferring entity shares to the first party in response to the oracle service verifying that the share transfer requirements were met by the first party and the entity; and
   writing a share transfer record into the blockchain in response to the oracle service verifying that the share transfer requirements were met by the first party and the entity.


Step 2A, Prong 1
   Under a broadest reasonable interpretation the claim limitations, excluding italicized elements, cover performance of the limitations as certain methods of organizing human activity as they recite commercial activity, i.e., steps involved in transfer of value in the form of shares.   The limitations – receiving, communicating and transferring -  recite an abstract idea of approving and managing transfer of shares. The recited management system(computer components) does not necessarily preclude the claim from reciting an abstract idea.  Claims 10 and 19 are also abstract for similar reasons.  (Step 2A Prong 1: Yes, the claims recite an abstract idea.)

Step 2A, Prong 2
   The judicial exception is not integrated into a practical application.  The claim recites additional elements – entity formation and management system, interface, distributed ledger (and gateway nodes), blockchain.   The entity formation and management system comprises computer components and is recited at a high level of generality and (see specification, paras 72, 147-149, fig. 1) such that it amounts to no more than mere instructions to apply the exception using these generic computer components.(MPEP 2106.05(f)).  An interface is recited as being used to receive input (see specification, para 54), and is sued as a tool to perform the abstract idea (MPEP 2106.05(f)).     A distributed ledger (with gateway nodes) is basically a database for storing records, while blockchain is a form of distributed ledger (e.g., see specification, paras 77, 122).
    Claim 19 recites additional element – processor and memory – which is recited at a high level of generality and (see specification, para149) such that it amounts to no more 
     Claim 1 (and similar language in claims 10 and 19) recite additional limitations -  configuring…to record share transfer activity comprising entity share distribution between the entity, the user account, and combinations thereof…as entity records, …includes entity digital assets representing entity shares and writing a share transfer record…in response to the oracle service verifying that the share transfer requirements were met by the first party and the entity.
   These limitations recite insignificant extra-solution activity as they recite storing data.  Adding insignificant extra-solution activity to the abstract idea is not indicative of integration into a practical application (MPEP 2106.05(g)) 
    Accordingly, the additional elements of independent claims 1, 10 and 19,  when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
    Therefore, claims 1, 10 and 19 are directed to an abstract idea without a practical application. (Step 2A Prong 2: No.  The additional claimed elements are not integrated into a practical application.)    
 
Step 2B
     Claims 1, 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea) because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or recite means to store data, which do not provide an inventive concept.  Thus claims 1, 10 and 19 are not patent eligible (Step 2B: No. The claims do not provide significantly more).
    The “configuring” and “writing” limitations described above as insignificant extra-solution activity have been re-evaluated in step 2B.  These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea because courts have found the concepts of storing data to be well-understood, routine and conventional activity (see MPEP 2106.05(d):  OIP Techs. Inc. v. Amazon.com Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).  Accordingly, claims 1, 10 and 19 are not patent eligible. (Step 2B: No)   
Dependent claims 2-9, 11-18 and 20 are also rejected under 35 USC 101. 
   Dependent claims 2-9 (depending from claim 1), 11-18 (depending from claim 10) and claims 20 (depending from claim 19) further define the abstract idea by further describing steps taken in the process of approval and managing of transfer of shares and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
      Accordingly, for the reasons presented above, claims 1-20 are not patent eligible under 35 U.S.C 101.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss et al. (U.S. 10,929,929) in view of Voorhees (U.S. 2017/0154331).
    Re claim 1: Winklevoss shows a method comprising:
     receiving a share configuration control at an entity formation and management system by way of a user interface, wherein the entity formation and management system includes information about a share structure of an entity, and where the share configuration control is a request by a first party with a user account to change the share structure of the entity
(c1:62 to c2:4 - …(i) determining, by a trust computer system including one or more computers, share price information based at least in part upon a first quantity of digital 
math-based assets held by a trust at a first point in time and a second quantity of shares in the trust at the first point in time (share structure of entity); (ii) receiving, at the trust computer system from one or more authorized participant user devices of an authorized participant, an electronic request to purchase a third quantity of shares (request by authorized party to trust computer to purchase shares));
 
   configuring a distributed ledger comprising a plurality of gateway nodes to record share transfer activity comprising entity share distribution between the entity, the user account, and combinations thereof in a blockchain as entity records, wherein the distributed ledger includes entity digital assets representing entity shares
 (c11:6-20 - A digital math-based asset system may use a decentralized electronic 
ledger system, which may be maintained by a plurality of physically remote 
computer systems.  Such a ledger may be a public transaction, which may track 
asset ownership and/or transactions in a digital math-based asset system.  The 
ledger may be a decentralized public transaction ledger, which can be 
distributed to users in the network, e.g., via a peer-to-peer sharing.  Ledger 
updates may be broadcast to the users across the network.  Each user may 
maintain an electronic copy of all or part of the ledger, as described herein.  
In embodiments, a digital asset system may employ a ledger that tracks 
transactions (e.g., transfers of assets from one address to another) without 
identifying the assets themselves.);  
    communicating [with an oracle service], information provided by the share configuration control, to verify share transfer requirements for each entity share distribution
 ( c2:40-51, checking blockchain for user paying for requested shares); 

   transferring entity shares to the first party in response to [the oracle service] verifying that the share transfer requirements were met by the first party and the entity
(c2:24-26, 63-67 …computer-implemented method may further comprise the step of transmitting or causing to be transmitted, to the one or more authorized participant user devices, an electronic share issuance indication of the issuing of the third quantity of shares); and

   writing a share transfer record into the blockchain in response to [the oracle service] verifying that the share transfer requirements were met by the first party and the entity.
(c2:20-26, verifying through information in decentralized, payment for shares (requirement of user) provided by an issuer (requirement of entity) that shares were provided and c11:37-43, c14:38-49, showing operation of verified transactions recorded on blockchain).     
   Winklevoss does not show the bracketed [  ] limitations above reciting an oracle (in the transferring and writing limitations).
   Voorhees shows an assurance provided by an oracle that both parties to a transaction perform as required by the terms of the transaction (e.g., buyer will not be paid before purchaser receives item) and independently confirms transactions based on updates to blockchain (para 11). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction using blockchain in Winklevoss by the use of an oracle in Voorhees in order to ensure because valid transactions are entered thereby reducing likelihood of later disputes.   
   Re claim 2:  Winklevoss further shows wherein the request to change the structure of the entity is at least one of transferring existing entity shares to an existing shareholder , transferring the existing entity shares to a new shareholder ((c1:62 to c2:4 - …(i) determining, by a trust computer system including one or more computers, share price information based at least in part upon a first quantity of digital math-based assets held by a trust at a first point in time and a second quantity of shares in the trust at the first point in time (share structure of entity); (ii) receiving, at the trust computer system from one or more authorized participant user devices of an authorized participant, an electronic request to purchase a third quantity of shares (request by authorized party to trust computer to purchase shares;… (viii) issuing or causing to be issued, using the trust computer system, the third quantity of shares to the authorized participant); transferring new entity shares to an existing shareholder, and transferring the new entity shares to a new shareholder.
   Re claim 3:  Winklevoss further shows granting the first party and the entity a multisignature wallet configured to accept keypairs, wherein the multisignature wallet requires approval from N-keypairs out of M-keypairs to transfer the entity shares to the first party and write the share transfer record into the distributed ledger by way of a block submission service
(c13: 41-46, showing account and/or wallet as storage device) in conjunction with c18:5-13, showing multisignature account;  c19:35-51 and c20: 56-65 showing wallet holding accounts with those accounts requiring multiple signatures to authorize transactions, where approval is required by some number of keypairs where a number of keypairs have been created that are more than a number required for authorization of a transaction ; c23: 40-52, showing general creation of a wallet;  in conjunction with c11:30-34, showing blocks added to blockchain following execution of a transaction). .   
   The limitations of claims 10-12 closely parallel the limitations of claims 1-3 and are therefore rejected under a similar rationale. 
   The limitations of claims 19 and 20 closely parallel the limitations of claims 1 and 3, and are therefore rejected under a similar rationale. 
Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of Voorhees and further in view of Fay et al. (U.S. 2016/0292672) and further in view of Dickstein et al. (U.S. 2002/0087373).
   Re claim 4: Winklevoss in view of Voorhees shows the method of claim 3.
   Regarding the limitations:  the first party is granted X first party (FP)-keypairs out of M-keypairs; the entity is granted Y entity-keypairs out of M-keypairs; and a board authority is granted Z board authority (BA)-keypairs out of M-keypairs, wherein a total number of M-keypairs equals X+Y+Z, and the board authority is part of the entity:  
    Winklevoss shows multiple keys (more than number needed to authorize transaction) created and distributed to a plurality of users where a number of the users are required to authorize a transaction (c20:56-65).   
       Winklevoss does not identify specifically to whom the keypairs are granted – first party, entity. 
      Fay shows in a transaction from A to B, requiring keys from B or a third party (e.g., company associated with an underlying asset (para 76) (Examiner interprets as first party and entity).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction using blockchain in Winklevoss and the use of an oracle in Voorhees by the identification of keys regarding a transaction in Fay because such identification further provides security in processing transactions.    
    Winklevoss, Voorhees and Fay do not identify specifically to whom the keypairs are granted – board authority (part of the entity). 
   Dickstein shows a board of an entity required to approve securities transaction of a company(entity) (para 38).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction using blockchain in Winklevoss, the use of an oracle in Voorhees and the identification of keys that may be associated with approving a transaction in Fay.  It would have been obvious to one of ordinary skill in the art to make the modification to allow for tighter control of transactions in which the company may engage (Dickstein, para 38). 
   Re claim 5: Winklevoss in view of Voorhees and further in view of Fay and further in view of Dickstein shows the method of claim 4. Winklevoss further shows that not all keypairs will be used for authorizing a transaction(c20:56-65).  Fay further shows requiring keys from a party to transaction and a third party (e.g., third party could be company associated with an underlying asset (para 76) (Examiner interprets as first party and entity).  Dickstein further shows a board of an entity required to approve securities transaction of a company(entity) (para 38).  
   Regarding the limitation, wherein the N-keypairs must include at least one entity-keypair and at least one BA-keypair, Winklevoss further shows that not all keypairs will be used for authorizing a transaction(c20:56-65), where a user can determine who those authorizers will be. 
   Re claim 6: Winklevoss in view of Voorhees and further in view of Fay and further in view of Dickstein shows the method of claim 4. Winklevoss further shows that not all keypairs will be used for authorizing a transaction(c20:56-65).  Fay further shows requiring keys from a party to transaction and a third party (e.g., third party could be company associated with an underlying asset (para 76) (Examiner interprets as first party and entity).  Dickstein further shows a board of an entity required to approve securities transaction of a company(entity) (para 38).  
   Regarding the limitation, wherein the N-keypairs do not include any FP-keypairs,  Winklevoss further shows that not all keypairs will be used for authorizing a transaction(c20:56-65), where a user can determine who those authorizers will be. 
   The limitations of claims 13-15 closely parallel the limitations of claims 4-6 and are therefore rejected under a similar rationale. 
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of Voorhees and further in view of Zinder (U.S. 10,097,356).
   Re claim 7: Winklevoss in view of Voorhees shows the method of claim 2.
  Regarding the limitation, granting the first party and the entity a multisignature wallet configured to accept keypairs, wherein the multisignature wallet requires approval from N-keypairs out of M- keypairs to transfer the entity shares or new issuance entity shares to the first party, or write the share transfer record into the blockchain:  Winklevoss further shows multisignature wallet configured to accept keypairs, wherein the multisignature wallet requires approval from N-keypairs out of M- keypairs to approve a transaction  (c13: 41-46, showing account and/or wallet as storage device) in conjunction with c18:5-13, showing multisignature account;  c19:35-51 and c20: 56-65 showing wallet holding accounts with those accounts requiring multiple signatures to authorize transactions, where approval is required by some number of keypairs where a number of keypairs have been created that are more than a number required for authorization of a transaction ; c23: 40-52, showing general creation of a wallet).
   Winklevoss and Voorhees do not expressly show but Zinder shows transferring new issuance entity shares, the method including: granting the first party and the entity a wallet that requires approval to transfer the entity shares or new issuance entity shares to the first party, or write the share transfer record into the blockchain
(c9:48-50, showing each participant, which includes company issuing stock and investor have digital wallet, with c9:59 to c10:2 explaining the wallet with its keys and identifiers ec10:45-60, showing newly issued assets placed in asset storage; c14:33-39, showing shares issued to unique identifier of participant digital wallet); 
    filling a new share wallet with new digital assets (c10:61- c113, showing new assets in digital wallet); and
    transferring the new digital assets to the first party ( c14:33-39, showing shares issued to unique identifier of participant digital wallet), 
    wherein the new digital assets in the new share wallet are used to transfer the new issuance entity shares from the new share wallet to the first party wallet (c10:62 to c11:24, showing digital assets associated with new shares and digital wallet, showing using wallet to move asset from an entity to a participant),
   wherein a total number of new digital assets in the new share wallet is reduced by a total number of new entity shares transferred (c14:33-39, where a number of assets transferred necessarily reduces a total number).
      It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the transaction using blockchain in Winklevoss and the use of an oracle in Voorhees by the process of Zinder that shows transactions involving newly issued shares.  One of ordinary skill in the art would have been motivated to make the modification to provide a secure recordkeeping for the issuing company.  
   Re claim 8: Zinder further shows updating the entity digital assets in the distributed ledger to reflect a new share distribution (c10: 62 to c11:28).
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction using blockchain in Winklevoss, the use of an oracle in Voorhees and the  process of Zinder that shows transactions involving newly issued shares, by an updating of a record as shown in Zinder. One of ordinary skill in the art would have been motivated to make the modification to ensure recordkeeping includes more recent transactions. 
   Re claim 9: Zinder further shows wherein the new digital assets are not part of the entity digital assets in the distributed ledger (c10:52-60, showing new issue getting separate identifier as newly created asset). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the transaction using blockchain in Winklevoss, the use of an oracle in Voorhees and the  process of Zinder that shows transactions involving newly issued shares, by the designation of assets in order to keep the recordkeeping up to date with the status of digital assets as they are involved in transactions. 
   The limitations of claims 16-18 closely parallel the limitations of claims 7-9 and are therefore rejected under a similar rationale. 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693